Citation Nr: 0830496	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-24 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, including as 
secondary to the service-connected diabetes mellitus type II.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, including as 
secondary to the service-connected diabetes mellitus type II.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, including as 
secondary to the service-connected diabetes mellitus type II.

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, including as 
secondary to the service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 through April 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran's 
peripheral neuropathy of the right lower extremity was caused 
by either his service-connected diabetes mellitus, or his 
active service.  

2.  There is no competent medical evidence that the veteran's 
peripheral neuropathy of the left lower extremity was caused 
by either his service-connected diabetes mellitus, or his 
active service.  

3.  There is no competent medical evidence that the veteran's 
peripheral neuropathy of the right upper extremity was caused 
by either his service-connected diabetes mellitus, or his 
active service.  

4.  There is no competent medical evidence that the veteran's 
peripheral neuropathy of the left upper extremity was caused 
by either his service-connected diabetes mellitus, or his 
active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the right lower extremity, including as 
secondary to the service-connected diabetes mellitus type II, 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for service connection for peripheral 
neuropathy of the left lower extremity, including as 
secondary to the service-connected diabetes mellitus type II, 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

3.  The criteria for service connection for peripheral 
neuropathy of the right upper extremity, including as 
secondary to the service-connected diabetes mellitus type II, 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

4.  The criteria for service connection for peripheral 
neuropathy of the left upper extremity, including as 
secondary to the service-connected diabetes mellitus type II, 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for peripheral 
neuropathy of his right and left lower extremities and right 
and left upper extremities.  For service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 341, 
346 (1999).  In this case, the veteran contends that his 
claimed disabilities were caused by his service connected 
diabetes mellitus.  Under 38 C.F.R. § 3.310(a), service 
connection may also be granted on a secondary basis for a 
disability that is proximately due to a service-connected 
disability.

The available evidence in this case includes VA outpatient 
treatment records and a VA examination report, along with the 
veteran's service medical records.  A review of the veteran's 
service medical records, along with his outpatient treatment 
records dated in between February 2001 and July 2006, shows 
no indication of treatment of peripheral neuropathy of any 
extremity.

In December 2006, the veteran described a feeling of pins and 
needles in his hands, poor grip strength, weakness of the 
left leg, and a numbness and burning sensation in both hands 
and feet.  The VA examiner noted the veteran's history of 
alcoholism, but also noted that he had been sober for eight 
to nine years.  Physical examination revealed normal motor 
strength in the upper and lower extremities, but a decrease 
in sensation to pinprick, dull and light touch and vibratory 
sense in both upper and lower extremities.  The examiner 
diagnosed peripheral neuropathy of the upper and lower 
extremities, but opined that it "is less likely as not 
caused by or the result of his diabetes mellitus type 2, but 
more likely the result of his chronic alcoholism."

There is no additional medical evidence in the claims folder 
pertaining to the etiology of the veteran's peripheral 
neuropathy.  The veteran suggested that the examiner's 
opinion that his peripheral neuropathy is connected to his 
history of alcoholism "is ludicrous" and opined that his 
diabetes mellitus "is the prevalent cause of his chronic 
peripheral neuropathy."  The veteran's statements, however, 
are not competent evidence of the etiology of his disability. 
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992). Competent medical evidence of 
a nexus between the peripheral neuropathy and diabetes or 
between the peripheral neuropathy and the veteran's active 
service is required for service connection.  In this case, no 
such evidence exists.  There is no basis upon which to grant 
service connection for the veteran's peripheral neuropathy 
under either 38 C.F.R. § 3.310 or 38 C.F.R. § 3.303.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claims.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran a letter in  July 2006 informing him of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  This letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) and the requirements of Dingess v. 
Nicholson, supra, e.g., as to potential downstream issues 
such as disability rating and effective date.  VA's duty to 
notify the veteran was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, and his post-service VA 
treatment records have been associated with the claims 
folder.  The veteran was afforded a VA examination and the 
December 2006 examination report is also in the claims 
folder.  The veteran has not notified VA of any additional 
relevant evidence.  

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, including as secondary to the 
service-connected diabetes mellitus type II, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, including as secondary to the 
service-connected diabetes mellitus type II, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, including as secondary to the 
service-connected diabetes mellitus type II, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, including as secondary to the 
service-connected diabetes mellitus type II, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


